   Case 15-40727                Doc 42         Filed 12/04/18 Entered 12/04/18 16:11:20                                   Desc Main
                                                 Document     Page 1 of 2

B 2100A (Form 2100A) (12/15)



                              UNITED STATES BANKRUPTCY COURT
                                      Northern District of Illinois, Eastern Division

In re:     Liaquat Hussain,                                                                        Case No. 15-40727

                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2). Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Bayview Loan Servicing, LLC                                                Bayview Loan Servicing, LLC c/o M&T Bank
           Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                               Court Claim # (if known):    3
should be sent:                                                            Amount of Claim:      $499,247.31
  Bayview Loan Servicing LLC                                               Date Claim Filed:     04/11/2016
  4425 Ponce De Leon Blvd.
  5th Floor
  Coral Gables, FL 33146

Phone:                                                                     Phone:
Last Four Digits of Acct #:                7584                            Last Four Digits of Acct #:               0907

Name and Address where transferee payments
should be sent (if different from above):
  Bayview Loan Servicing LLC
  4425 Ponce De Leon Blvd.
  5th Floor
  Coral Gables, FL 33146

Phone:
Last Four Digits of Acct #:                7584

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:      /s/ Joel P. Fonferko                                                   Date:      12/4/2018
           Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both 18 U.S.C. §§ 152 & 3571.

                                                                                                                            File #14-10-27741
NOTE: This law firm is a debt collector.
  Case 15-40727             Doc 42         Filed 12/04/18 Entered 12/04/18 16:11:20      Desc Main
                                             Document     Page 2 of 2




                                           CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have electronically filed a copy of this Notice of
Transfer of Claim with the Courts, and notice was electronically served upon the parties listed below on
December 4, 2018.



 Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
 Mohammed O Badwan, Attorney for Debtor(s), 2500 S. Highland Ave Suite 200 , Lombard, IL 60148




                                                              /s/ Joel P. Fonferko
                                                                Attorney for Creditor

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Jose G. Moreno ARDC#6229900
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-10-27741)

NOTE: This law firm is a debt collector.
